Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Amendment filed on December 29, 2021 in response to the Office Action of September 29, 2021 is acknowledged and has been entered. Claim 16 has been amended. Claims 1-15, 18 and 26 have been canceled. Claims 16-17 and 19-25 are pending and under examination in this Office action.
The rejection to claims 16-17, 19 and 21-25 under 35 U.S.C. 102(b) is now withdrawn in view of the claim amendment.
The rejection to claim 20 under 35 U.S.C. 103 is now withdrawn in view of the claim amendment.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
EXAMINER’S AMENDMENT

Proposal for this examiner’s amendment was given in an interview with Mr. Dylon Register (Reg. No. 77,537) on February 04, 2022. Applicant’s approval was obtained on February 07, 2022. 

Amendments to the claims:
Claim 16 is amended to clarify the scope of the claim. 

Claim 16. A method, comprising: 
providing a localization array in a known position relative to a treatment couch, wherein the localization array is coupled to a positioning device of the treatment couch via an arm, 
wherein the positioning device is coupled to a platform attached to the treatment couch, and 
wherein the localization array and the positioning device are disposed below the treatment couch; 
maintaining the localization array at substantially the known position by controlling movement of the localization array by moving [[an ]]the arm coupled to the localization array; and 


Allowable Subject Matter
Claims 16-17 and 19-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claim 16 in regard to the features of “the localization array is coupled to a positioning device of the treatment couch via an arm; the positioning device is coupled to a platform that is attached to the treatment couch; both the localization array and the positioning device are disposed between the treatment couch and the platform; and localization array is maintained at substantially the known position by controlling movement of the localization array by moving the arm coupled to the localization array", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 17 and 19-25 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below. 
Acker et al., US 6,366,799 b1. This art discloses in FIG.10 that the localization array (122, 124 and 126) is coupled to the treatment couch 112. The treatment couch and the localization array are configured to be moved independently using the railing mechanism. However, Acker does not teach a positioning device, a platform nor an arm. Since the localization array is directly coupled to the treatment couch via the rail, there would not be sufficient motivation to modify Acker to incorporate additional elements of the positioning device, the platform and the arm.
Neustadter et al., US 2007/0055144 A1. This art discloses in FIG.1A that the localization array 150 is coupled to the treatment couch. The treatment couch and the localization array are configured to be moved independently as indicated in the double head arrow 197. However, Neustadter does not teach the mechanism allowing the treatment couch and the localization array to be moved independently, nor does Neustadter teach a positioning device, a platform nor an arm. Since the localization array is embedded within the treatment couch, there would not be sufficient motivation to modify Acker to incorporate additional elements of the positioning device, the platform and the arm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793